Title: To George Washington from Fock, 24 February 1784
From: Fock, Jean-Henric, baron de
To: Washington, George



My Dear General
Paris the 24 fevr. 1784

The many favors, and particular marks, of His Excellencis Kindness, and oblidging conduct, towards me, during the whole time, I spent in America, Gives me reason, to hope You will honor me with the order of Cincinnatus, of wich Your Excellency

is the President. As I was not a Colonel during the war, I cannot get the order, wich is Conferred only on Generals or Colonels in General Rochambeaus Army, without Your Excellencis interposition.
Count defersen, and I were the only two of our Nation, wich hat the Happiness, to be under His Excellencis command, therefore I hopes my request will be Most graciously granted, by His Excellency, and will be to me the Highest Satisfaction, in my Native Country, and an eternal remembrance, of His Excellency, for Whom I have the greatest regard and attachment. All my wishes are, to be once my own master, to pay my respects to His Excellency in America, in the mean time, I pray Him, to give My most respectfull Compliments, to Your Lady Mrs Washington, and be sure that I am for Ever, with the Highest esteme and devotion Your Excellencis Most Obedient and Humble Sarvant

Baron de Fock


My direction are à Paris à L’hotel de Monsieur L’Ambassadeur de Svede, à la Cour de france, Que. de ⟨B⟩aque 

